IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                 August 12, 2015 Session


                 IN RE ESTATE OF TEFFANY TERESA LOVE

                 Appeal from the Probate Court for Madison County
                      No. 1416096 Christy R. Little, Judge

                          ________________________________

              No. W2014-02507-COA-R3-CV – Filed September 18, 2015
                      ________________________________


This case involves a dispute over the name inscribed on the decedent‟s headstone. The
decedent‟s surviving husband and her two adult children had the decedent‟s headstone
inscribed to include her alleged biological father‟s surname. Appellant, the decedent‟s
adoptive father, brought a petition to replace the headstone selected by the appellees. The
appellees moved for judgment on the pleadings. The trial court concluded that the appellant
did not have standing to challenge the name on the decedent‟s headstone selected by the
surviving spouse and granted the appellees‟ motion. We interpret Tennessee Code Annotated
Section 62-5-703 to grant the decedent‟s surviving spouse the right to control the inscription
on the decedent‟s headstone as part of the right of disposition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Probate Court is Affirmed
                                  and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the Court, in which J. STEVEN STAFFORD,
P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

William H. Shackelford, Jr., and Christopher G. Covellis, Jackson, Tennessee, for the
appellant, Joseph W. Gullett.

Jonathan D. Buckner, Jackson, Tennessee, for the appellees, Ricky Love, Teresa Maness, and
Kimberly Horne.
                                           OPINION

                                        I. Background

       This case involves a dispute over the inscription on a headstone. Teffany Love
(“Decedent”) died intestate on February 21, 2013. She is survived by her husband, Ricky
Love, and two adult daughters, Teresa Maness and Kimberly Horne (together with Mr. Love,
“Appellees”). The Decedent is also survived by her mother, Margie Gullett, and her adoptive
father, Joseph Gullett (“Appellant”). The headstone selected by the Appellees for the
Decedent‟s grave reads “Teffany Teresa „Terri‟ West,” and the reverse side of the headstone
simply reads “LOVE” in block letters.

        On June 12, 2014, Appellant filed a petition to be appointed administrator of the
Decedent‟s estate. On that same day, Appellant also filed a “Petition to Change Headstone”
(“the petition”), requesting that he be allowed to change the inscription on the Decedent‟s
headstone to “Teffany Teresa „Terri‟ Gullett.” In the petition, Appellant alleges that prior to
taking her husband‟s name, the Decedent was known as Teffany Gullett and that Decedent
had never used the surname West. The petition also alleges that the Decedent‟s headstone
was inscribed at the request of Bobby West, who claims to be the Decedent‟s biological
father.1

        On June 16, 2014, the trial court granted letters of administration to the Appellant.
On July 24, 2014, the Appellees responded to the Petition to Change Headstone, arguing that
the Appellant did not have standing to contest what was inscribed on the Decedent‟s
headstone. On August 8, 2014, the Appellees filed a motion to have the Appellant removed
as the administrator of the Decedent‟s estate. On the same day, Appellees also filed a motion
for judgment on the pleadings pursuant to Tennessee Rule of Civil Procedure 12.03, arguing
that the Appellant‟s request for injunctive relief fails to state a claim upon which relief can be
granted. The trial court heard the motion for judgment on the pleadings on November 6,
2014. On December 4, 2014, the trial court entered an order granting the Appellees‟ motion
for judgment on the pleadings, concluding that the right to control the headstone and its
inscription flows first to Ricky Love and then to Kimberly Horne and Teresa Maness. The
trial court further found, pursuant to its interpretation of the relevant statute, that Appellant
had no standing to challenge the current inscription on the headstone.

                                            II. Issue


1
  Nothing in the record indicates whether Mr. West‟s biological relation to the Decedent has been
acknowledged or established.
                                                2
Whether the trial court erred when it granted the Appellee‟s motion for judgment on the
pleadings.

                                   III. Standard of Review

        A motion for judgment on the pleadings pursuant to Tennessee Rule of Civil
Procedure 12.03 tests the legal sufficiency of a complaint. See Harman v. University of
Tennessee, 353 S.W.3d 734, 736 (Tenn. 2011). “In determining the sufficiency of a
complaint, we must construe it in the plaintiff‟s favor, „by taking all factual allegations in the
complaint as true and by giving the plaintiff the benefit of all the inferences that can be
reasonably drawn from the pleaded facts.‟” Id. (quoting Satterfield v. Breeding Insulation
Co., 266 S.W.3d 347, 352 n. 1 (Tenn. 2008)). “A trial court should grant a motion to dismiss
„only when it appears that the plaintiff can prove no set of facts in support of the claim that
would entitle the plaintiff to relief.‟” Webb v. Nashville Area Habitat for Humanity, Inc.,
346 S.W.3d 422, 426 (Tenn. 2011) (quoting Crews v. Buckman Labs Int’l, Inc., 78 S.W.3d
852, 857 (Tenn. 2002)). “The determination of whether the facts, as set forth in the
complaint, constitute a cause of action, presents a question of law…and accordingly, our
review is de novo with no presumption of correctness.” Harman, 353 S.W.3d at 736-37
(citing Graham v. Caples, 325 S.W.3d 578, 581 (Tenn. 2010)).

                                  IV. Statutory Provisions

       Our resolution of this case requires us to determine whether Tennessee Code
Annotated Section 62-5-703 grants Appellant the right to maintain a suit against the
Decedent‟s surviving spouse and her two adult children to replace the monument and
inscription they selected. Section 62-5-703 provides that

       in the absence of disposition directions or a pre-need funeral contract, the right
       to control the disposition of the decedent‟s remains, the location, manner and
       conditions of disposition, and arrangements for funeral goods and services to
       be provided vests in the following persons in the order named; provided, that
       such person is a qualified adult:
       (1) An attorney in fact designated in a durable power of attorney for health
       care who is actuing pursuant to § 34-6-204;
       (2) The surviving spouse.
       (3) The sole surviving child of the decedent, or if there is more than one (1)
       child of the decedent, the majority of the surviving children. However, less
       than one half (½) of the surviving children shall be vested with the rights of
       this section if they have used reasonable efforts to notify all other surviving
       children of their instructions and are not aware of any opposition to those
                                              3
       instructions on the part of more than one half (½) of all surviving children;
       (4) The surviving parent of the decedent. If one (1) of the surviving parents is
       absent, the remaining parent shall be vested with the rights and duties of this
       section after reasonable efforts have been unsuccessful in locating the absent
       surviving parent;

Id. (emphasis added). In order to address the Appellant‟s argument, we must also determine
whether Tennessee Code Annotated Section 46-1-102 affects the rights of disposition granted
by Section 62-5-703. Section 46-1-102, which is part of the Chapter titled “Regulation of
Cemeteries,” defines a “commodity,” for the purposes of Chapter 1 of Title 46, as
“memorials consisting of permanent monuments or gravemarkers…and foundations or
footings of the memorials.” Id. § 46-1-102(7).

                                         V. Analysis

       In its order granting the Appellees‟ motion for judgment on the pleadings, the trial
court concluded that Tennessee Code Annotated Section 62-5-703 grants the right to control
the Decedent‟s headstone and its inscription first to Ricky Love, and then to the Decedent‟s
two adult children. Appellant argues that while Section 62-5-703 grants Ricky Love, as the
Decedent‟s surviving spouse, the right to control the “location, manner and conditions of
disposition,” and to make “arrangement for funeral goods and services,” it excludes the right
to choose a headstone‟s inscription because Tennessee Code Annotated Section 46-1-102
defines a headstone as a commodity and not funeral goods and services.2 In contrast,
Appellees argue that choosing a headstone inscription falls under the rights outlined in
Section 62-5-703 and grants them the exclusive right to make such decisions. Appellees also
argue that Appellant has no standing to bring the petition to replace their selected inscription.

        When interpreting statutes, courts are to “give effect to the legislative intent without
unduly restricting or expanding a statute‟s coverage beyond its intended scope.” Owens v.
State, 908 S.W.2d 923, 926 (Tenn. 1995). When reading “statutory language that is clear and
unambiguous, we must apply its plain meaning in its normal and accepted use, without a
forced interpretation that would limit or expand the statute‟s application.” Eastman
Chemical Co. v. Johnson, 151 S.W.3d 503, 507 (Tenn. 2004). “[W]e presume that every
word in a statute has meaning and purpose and should be given full effect if the obvious
intention of the General Assembly is not violated by doing so.” Lind v. Beaman Dodge, 356
S.W.3d 889, 895 (Tenn. 2011). “When a statute is clear, we apply the plain meaning without
complicating the task.” Id. “Our obligation is simply to enforce the written language.” Id.

2
 In the same statute that defines a monument as a “commodity,” the legislature also defines a
monument as “merchandise.” See Tenn. Code Ann. § 46-1-102(19).
                                               4
        We first examine Appellant‟s argument that Tennessee Code Annotated Section 46-1-
102 precludes Mr. Love from controlling the inscription on the Decedent‟s headstone.
Appellant argues that because the definition of “commodity” under Section 46-1-102
“includes, but is not limited to, memorials consisting of permanent monuments or
gravemarkers…and foundations or footings of the memorials,” a headstone cannot be labeled
as a “funeral good or service.” Therefore, Appellant argues, Section 62-5-703 does not grant
the right to control the inscription on a headstone. We conclude that Appellant‟s reliance on
Section 46-1-102 is misplaced. Under a plain reading of this legislation, which regulates
cemeteries, we conclude that Tennessee Code Annotated Section 46-1-102 is inapplicable
here. The instant case does not deal with the regulation of cemeteries, but rather the right of
disposition and the right to make arrangements for funeral goods and services for a decedent.

       Turning to the language of Tennessee Code Annotated Section 62-5-703, we must
determine whether the right of disposition and the right to make arrangements for funeral
goods and services includes control over the inscription on a decedent‟s headstone.
Tennessee‟s courts have not directly addressed this question. In considering this question
here, we note that Appellant does not dispute that Ricky Love, as the surviving spouse of the
Decedent, holds the right to control the location, manner, and conditions of disposition of the
Decedent‟s remains.

        “Right of disposition” is defined in the statute as “the right to determine the
disposition of the remains of a decedent, including the location, manner, and conditions of
disposition and arrangements for funeral goods and services.” Tenn. Code Ann. § 62-5-
701(3). This definition of “right of disposition” is not as limited as the Appellant argues.
While the statutory definition does not specifically define the “right of disposition” to include
control over an inscription on the decedent‟s headstone, the statutory language is sufficiently
broad to include such a right. Although we have found no caselaw interpreting Tennessee
Code Annotated Section 62-5-701 or Section 62-5-703, applying the usual rules of statutory
construction, we cannot conclude, as the Appellant contends, that the right to control the
“location, manner, and conditions of disposition” and “funeral goods and services” excludes
control over the inscription on a decedent‟s headstone. To conclude that the legislature
intended Section 62-5-703 to only grant the right to control the disposition of a decedent‟s
remains and exclude the right to control the inscription on the decedent‟s headstone is too
restrictive an interpretation. It would be illogical for the statute to grant control over such an
important decision as how a person is buried or interred, and leave control over the
inscription on the decedent‟s monument open to challenge.

       Indeed, this statute was enacted by the legislature to promote certainty in determining
who holds the right of disposition, which includes the right to select funeral goods and
services. To carve out an exception, as argued by the Appellant, with regard to selection of
                                              5
the monument and the inscription would lead to an absurd result. Adopting the interpretation
suggested by Appellant would also render meaningless the language “funeral goods and
services” used by the legislature in this statutory enactment. “Every word used [in a statute]
is presumed to have meaning and purpose, and should be given full effect if so doing does
not violate the legislature‟s obvious intent.” In re C.K.G., 173 S.W.3d 714, 722 (Tenn.
2005) (quoting Marsh v. Henderson, 424 S.W.2d 193, 196 (Tenn. 1968)). We will not apply
a particular interpretation to a statute if that interpretation would yield an absurd result.”
State v. Fleming, 19 S.W.3d 195, 197 (Tenn. 2000). Further, the Appellant has cited no
authority for his position, nor has our own research revealed any authority that suggests a
conclusion contrary to the one reached here. Therefore, we conclude that Tennessee Code
Annotated Section 62-5-703 implicitly provides that the right to control the inscription on a
decedent‟s headstone with the priority of such decisions flowing first to the surviving spouse.

       We also note that to conclude otherwise would potentially mean that an individual
cannot control what is written on his or her own headstone. Tennessee Code Annotated
Section 62-5-702(a) grants a “qualified adult, by entering into disposition directions or a pre-
need funeral contract…may direct the location, manner and conditions of disposition of the
adult‟s remains, and the arrangements for funeral goods and services to be provided upon the
adult‟s death.” The language of a statute cannot be considered in a vacuum, but “should be
construed, if practicable, so that its component parts are consistent and reasonable.” In re
Estate of Tanner, 295 S.W.3d 610, 614 (Tenn. 2009) (quoting Marsh, 424 S.W.2d at 196).
If we were to conclude that the ability to direct the “location, manner and conditions of
disposition” of a decedent‟s remains under 62-5-703 does not grant the right to control
another‟s tombstone inscription, we would also have to conclude that Section 62-5-702(a)
does not grant an adult the right to control what is inscribed on his or her own headstone.
Again, such an interpretation would result in uncertainty in the face of a statute enacted to
create certainty regarding these important decisions.

       The Appellant also argues that inscribing the last name of “West” on the Decedent‟s
headstone constitutes an illegal change of the decedent‟s name after her death, and that a
name change can only be accomplished during a person‟s life, not after death. An
application to change name is controlled by Tennessee Code Annotated 29-8-102, which
provides:

       The application to change the name or to correct an error in a birth certificate
       shall be by petition, in writing, signed by the applicant and verified by
       affidavit, stating that the applicant is a resident of the county, and giving the
       applicant‟s reasons for desiring the change or correction.

Id. As observed by the Appellees, the inscription of a certain name on a decedent‟s
                                        6
headstone is not an attempt to change a person‟s name, or correct an error on a person‟s birth
certificate. Also, as argued by the Appellees, nicknames or monikers are frequently used on
headstones. The name change statute is simply not implicated when a name other than the
decedent‟s legal name is used on a headstone. We also note that the Appellant has proposed
to place the Decedent‟s nickname, “Terri,” on her headstone, as opposed to just Teffany
Teresa Gullett. Yet, the Appellant does not seem concerned that doing so would constitute
an illegal name change. Although the record is not explicit, we also note that the Decedent
may have changed her name upon her marriage. Under the Appellant‟s rationale, inscribing
the Decedent‟s maiden name on her headstone would also constitute an illegal name change
if her name at the time of her death was “Teffany Teresa Love.” Appellant‟s argument
regarding the inscription on the decedent‟s headstone constituting an illegal name change is
without merit.

       For all of the reasons set out above, we hold that the right to control the disposition of
a decedent‟s remains include the right to control the inscription on a decedent‟s headstone. It
is undisputed that Mr. Love, as the Decedent‟s surviving spouse, has priority in making this
decision. In that this right rests with Mr. Love, the Appellant has no standing or authority to
challenge Mr. Love‟s selection of the name “West” to the exclusion of the name “Gullett.”
Accordingly, we affirm the trial court‟s decisions dismissing the Appellant‟s petition.

                                        V. Conclusion

        The judgment of the trial court is affirmed. The case is remanded for such
proceedings as may be necessary and consistent with this opinion. Costs of this appeal are
assessed to the Appellant, Joseph W. Gullett, and his surety, for all of which execution may
issue if necessary.


                                                    _________________________________
                                                    KENNY ARMSTRONG, JUDGE




                                               7